Citation Nr: 1026479	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for a major depressive 
disorder.

4.  Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome.

5.  Entitlement to an increased initial rating for psoriasis of 
the hands and scalp, currently evaluated as noncompensably 
disabling.

6.  Entitlement to an increased initial rating for migraine 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied the Veteran's above claims.  The above issues, along 
with the issue of service connection for tinnitus, were remanded 
by the Board in December 2007 for further development.  The issue 
of service connection for tinnitus was granted by a September 
2009 RO decision and is therefore no longer before the Board; 
therefore, the remaining issue in appellate status is as noted 
above.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the Veteran has psoriatic arthritis related to 
service or any service connected disability.

2.  The preponderance of the evidence of record is against a 
finding that the Veteran has any chronic bronchitis disability 
related to service.

3.  The preponderance of the evidence of record is against a 
finding that the Veteran has any major depressive disorder 
related to service.

4.  The preponderance of the evidence of record is against a 
finding that the Veteran has TMJ syndrome related to service.

5.  The Veteran's service connected psoriasis of the hands and 
feet covers no more than three toenails, and causes some pain in 
her hands; her psoriasis does not affect at least 5 percent of 
the body, or 5 percent of her exposed areas affected, and has not 
required intermittent systemic therapy over the past 12 months.

6.  The Veteran's migraines occur at least monthly, and are 
somewhat prostrating and productive of partial economic 
inadaptability.


CONCLUSIONS OF LAW

1.  Psoriatic arthritis was not incurred in or aggravated by the 
Veteran's active duty military service, is not secondary to any 
service connected disability, and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

2.  Chronic bronchitis was not incurred in or aggravated by the 
Veteran's active duty military service, and may not be presumed 
to have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  A major depressive disorder was not incurred in or aggravated 
by the Veteran's active duty military service, and may not be 
presumed to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  TMJ was not incurred in or aggravated by the Veteran's active 
duty military service, and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

5.  The criteria for a compensable rating for the Veteran's 
service-connected psoriasis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2008), Diagnostic Code 7816 (2009).

6.  The criteria for a 30 percent evaluation, but no higher, for 
the Veteran's service connected migraine headaches, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In correspondence dated July 2003, February 2005, January 2008, 
and September 2009, as well as a Board Remand dated December 
2007, the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the 
RO notified the Veteran of:  information and evidence necessary 
to substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  

However, the Veteran's claims for increased disability ratings 
arise from her disagreement with the initial evaluations 
following the grant of service connection for the above noted 
disabilities.  Courts have held that once service connection is 
granted and the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required for those claims.

VA has also done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service and 
VA medical records have been associated with the claims file.  
All identified and available treatment records have been secured.  
The Veteran has been informed of the law relevant to her claims.  
The Veteran was medically evaluated in conjunction with this 
appeal several times.  Therefore, the Board finds that the duties 
to notify and assist have been met.





Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

Service connection may be presumed for certain chronic diseases, 
to include arthritis, and psychoses, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of such 
disease during the period of service, provided the Veteran had 
active service of 90 days or more.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2009).  
Secondary service connection may be established for a disorder 
which is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Mental retardation and personality disorders are not diseases or 
injuries for compensation purposes, and, except as provided in 38 
C.F.R. § 3.310(a), disability resulting from them may not be 
service-connected.  However, disability resulting from a mental 
disorder that is superimposed upon mental retardation or a 
personality disorder may be service- connected.  See 38 C.F.R. § 
4.127.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

The Court has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability. Without a pathology to which the 
symptoms of reduced lung function can be attributed, there is no 
basis to find a lung disorder for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where there is 
a current disability. "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for psoriatic arthritis.  In 
this regard, the Board finds that the preponderance of the 
evidence of record shows that the Veteran does not currently have 
a diagnosis of psoriatic arthritis.  A November 2003 VA 
examination diagnosed the Veteran with intermittent flare ups of 
psoriatic arthritis by history only; during that examination, no 
actual evidence of psoriatic arthritis was found, and X-rays 
taken of the Veteran's hands at that time were normal.  Upon 
further VA examination in July 2009, X-rays of the Veteran's 
hands again were normal, and while the Veteran was found to have 
psoriatic polyarthralgia of multiple joints, there was no 
objective evidence of any psoriatic arthritis.

Incumbent on a grant of service connection is a finding that the 
Veteran has the disability for which service connection is 
claimed.  With no finding of any psoriatic arthritis, and with 
the Veteran's reported arthralgia being attributed not to 
psoriatic arthritis but to psoriasis for which the Veteran is 
already service connected, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for psoriatic arthritis.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for chronic bronchitis.  In 
this regard, the Board finds that the preponderance of the 
evidence of record shows that the Veteran does not currently have 
a diagnosis of chronic bronchitis.  A November 2003 VA 
examination report noted the Veteran's history of episodic upper 
respiratory infections of viral or bacterial induced bronchitis, 
however, those episodes were noted to have been acute and were 
then resolved, and the Veteran was not found at that time to have 
bronchitis.  

A report of July 2009 VA examination noted that the Veteran had 
complaints of experiencing bronchitis about once a year, with no 
treatment between attacks.  Respirations at that time were 
regular and rhythmic, and the Veteran's lungs were clear without 
wheezes or crackles.  A chest X-ray showed hyperinflation of the 
lungs, with no infiltrate or effusion.  The Veteran's pulmonary 
function testing was found to be unremarkable.  The Veteran was 
found to have acute bronchitis, resolved, consistent with natural 
exposure, with no residuals.  Therefore, the Board finds that the 
preponderance of the evidence shows that the Veteran was found to 
not have chronic bronchitis, but rather periods of acute 
bronchitis not due to service, but due to natural exposure.  As 
such, the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for chronic 
bronchitis.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for a major depressive 
disorder.  In this regard, the Board finds that the preponderance 
of the evidence of record shows that the Veteran does not have a 
major depressive disorder related to service.  There is one note 
in the Veteran's service treatment records, dated January 2002, 
which indicates that the Veteran was seen once for a diagnosis of 
a major depressive disorder, but the remainder of the Veteran's 
service medical records show no complaints of, or treatment for, 
any psychiatric disorder.  This January 2002 report also does not 
contain any specific reasons and bases for the diagnosis of a 
major depressive disorder.

The Veteran received a VA examination for mental disorders in 
July 2009.  At that time, the Veteran's pre service psychological 
history was noted, as well as her reported in service psychiatric 
problems and current problems, and all in service and post 
service medical records were reviewed.  She was noted to have non 
psychotic tangentiality and rambling in her thought process and 
communication.  She was noted to be fully oriented and well 
groomed, with a severely labile mood with full and excessively 
reactive affect.  She had a seemingly genuinely tenuous emotional 
stability.  There was no evidence of hallucinations or delusions, 
and attention, memory, and judgment appeared to be intact.  The 
Veteran underwent extensive psychiatric testing, however, based 
on the results, she was found to have consciously and 
intentionally overendorsed her psychiatric symptoms.  She was 
then tested for a personality disorder, and found to meet the 
criteria for a borderline personality disorder, based on her 
reported symptoms, reported response to psychotropic medication, 
and reported pre-military history.  The Veteran was diagnosed 
with an adjustment disorder with mixed anxiety and depressed 
mood, and a borderline personality disorder, with a Global 
Assessment of Functioning (GAF) due to her adjustment disorder of 
70, and a GAF due to her personality disorder of 55.  It was 
noted however, that due to the results of objective testing, 
which suggested the intentional over endorsement of psychiatric 
symptoms, the severity of the Veteran's mental health condition 
was not entirely clear.

After an examination and review of the Veteran's service 
treatment records and claims file, the examiner opined that the 
Veteran's adjustment disorder and her borderline personality 
disorder were not caused by or the result of an in service 
illness.  As noted above, the Board again points out that 
personality disorders are not considered a disability for VA 
compensation benefits.  In support of his opinion the examiner 
indicated that the Veteran's psychiatric history appeared to be 
characterized by periodic symptoms of adjustment disorder in 
response to perceived environmental stress, to which she had been 
rendered susceptible by a pre existing borderline personality 
disorder.  The Veteran's borderline personality disorder was felt 
to be caused by reported events preceding her military service 
and in her childhood, which are discussed in detail in the 
examination report.

As to the one finding in service of a major depressive disorder, 
the examiner indicated that this likely reflected an acute 
adjustment disorder episode generated by then current 
environmental stress.  He stated that the Veteran's in-service 
diagnosis of major depressive disorder appeared to have been in 
error, as it was based on no objective testing, and apparently 
did not take into account the Veteran's fairly extensive pre-
military history of trauma and abuse.  The examiner further 
indicated that the Veteran's current adjustment disorder appeared 
to be caused by current environmental stress, likely marital 
problems, and therefore beared no relationship to any in service 
event or illness.  The Board finds the opinions from this 
examiner particularly probative because they appear to be based 
on a thorough examination of the Veteran, her claims file, and 
her service treatment records, and because the examiner provides 
reasons and bases for her opinions.  Thus, considering all 
evidence of record, and its probative value, the Board finds that 
the preponderance of the evidence of record indicates that the 
Veteran does not currently have any psychiatric disorder related 
to service.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for TMJ syndrome.  In this 
regard, the Board finds that the preponderance of the evidence of 
record shows that the Veteran does not currently, and has never 
had, a diagnosis of TMJ syndrome.  The Veteran's service medical 
records show no complaints of, or diagnosis of, TMJ syndrome.  
The first indication of this disorder is in a November 2003 VA 
dental examination report, in which the Veteran reported problems 
with TMJ syndrome.  However, while the Veteran was found to have 
tenderness in the masseter muscles at that time, there was no 
popping in the right or left TMJ, and the Veteran was not 
diagnosed with TMJ syndrome at that time, and no subsequent post 
service treatment records have shown a diagnosis of, or treatment 
for, TMJ syndrome.

Incumbent on a grant of service connection is a finding that the 
Veteran has the disability for which service connection is 
claimed.  With no diagnosis of TMJ syndrome in any of the 
Veteran's medical records, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for TMJ syndrome.

As the preponderance of the evidence is against all these claims, 
the benefit-of-the-doubt doctrine does not apply, and they must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).





Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
Part 4, § 4.7 (2009).  
 
The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In evaluating the Veteran's claims, all 
regulations which are potentially applicable through assertions 
and issues raised in the record have been considered, as required 
by Schafrath.  Where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation following 
an award of service connection, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the Veteran's psoriasis of the hands and scalp is 
currently rated as noncompensably disabling under Diagnostic Code 
7816.  This code provides that psoriasis is to be rated under 
Diagnostic Code 7816 criteria or is to be rated as disfigurement 
of the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  The Board observes that these 
rating criteria for rating disfigurement and scars were revised 
effective August 30, 2002 and again, effective October 23, 2008.  
However, the Board notes that the latter revisions are applicable 
only to applications for benefits received by VA on or after 
October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  
Thus, as the Veteran filed her claim for an increased rating in 
June 2003, only the rating criteria in effect as of August 30, 
2002 apply to this case.  Further, as the Veteran's disability 
has not been shown to involve the head, face, or neck, a rating 
under Diagnostic Code 7816 only is most appropriate.

Diagnostic Code 7816 provides that psoriasis affecting less than 
5 percent of the entire body or exposed areas affected, and; no 
more than topical therapy required during the past 12-month 
period, is rated noncompensably (0 percent) disabling. Psoriasis 
affecting at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period, is rated 10 percent disabling.  Psoriasis affecting 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  Psoriasis affecting more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.

Reviewing the relevant evidence of record, a November 2003 VA 
skin examination indicated that the Veteran reported that she had 
problems with her hands swelling, and with her nails getting soft 
and pitting, peeling easily and having some drainage.  She also 
reported some problems with scaling and discoloration of her 
toenails.  She reported rare instances of her hands scaling and 
peeling.  She indicated that she sometimes had scaling on her 
scalp, for which she used a special shampoo.  Upon examination 
however, there were no lesions or scaling present on either hand.  
She had acrylic nails in place, therefore her fingernails could 
not be adequately evaluated, and she had polish on all her 
toenails.  There was no scaling or inflammation on the toes, and 
what area around the polish that could be seen showed a yellowish 
discoloration consistent with staining from the nail dyes.  Her 
scalp showed no signs of irritation and there was no scarring or 
disfigurement.  Both knees were without lesions at present.  The 
Veteran was not therefore found to have any evidence of psoriasis 
on this examination, and was found to have a history of psoriasis 
only, and a probable history of onchymycosis secondary to acrylic 
nails and chemicals.

The Veteran had a further VA examination in July 2009.  At that 
time, she reported that her main psoriasis problems were with her 
fingernails and toenails, but that she had received no treatment 
for psoriasis in the past 12 months.  Upon examination, her skin 
was warm and dry with good skin color and normal turgor without 
cyanosis, ecchymosis, jaundice, or breakdown.  The nails on the 
two great toes and the left second toe showed white spots and 
breakdown at the end of the nail involving about two thirds of 
the nail.  There was no scarring and no skin lesions.  There were 
no ulcerations, exfoliation, crusting, or systemic or nervous 
manifestations, and no swelling.  The veteran also reported pain 
in her hand joints, but had no findings pertaining to psoriasis 
or psoriatic arthritis at that time.  The Veteran was diagnosed 
with psoriatic polyarthralgia of the bilateral 
metatarsophalangeal joints, bilateral first, second, and third 
distal interphlangeal joints, and the second and third bilateral 
proximal interphlangeal joints of the hands, as well as psoriasis 
involving the nails, also known as pustular and nail psoriasis.

As noted above, in order to warrant a compensable evaluation, the 
Veteran would have to be found to have psoriasis affecting at 
least 5 percent of the body, 5 percent of the exposed areas 
affected, or requiring intermittent systemic therapy over the 
past 12 months.  The evidence does not show this to be the case.  
There is no evidence that the Veteran, at any time during this 
appeal, has used systemic therapy for treatment of her psoriasis; 
the evidence shows no more than sporadic topical treatment such 
as creams and shampoos.  Nor is there any evidence that exposed 
areas have been affected.  The only area that has been shown to 
be affected during either of the Veteran's examinations has been 
the Veteran's toenails, not an exposed area.  Finally, the 
largest area that has been shown to be affected was during the 
Veteran's last VA examination, when the nails on her two great 
toes and the left second toe were shown to be affected.  Although 
this area was not measured, the Board finds that it is impossible 
that the area of three toenails could possibly consist of 5 
percent of a person's body, such that the criteria for a higher 
evaluation, for the Veteran's psoriasis, would be met.  The Board 
has considered the Veteran's complaints of polyarthralgias in her 
hands which have been attributed to her psoriasis, however, pain, 
alone, is not a disability for VA purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Still, even considering the Veteran's reports 
of some pain in those areas of the Veteran's hands, the Board 
finds that the total area affected does not constitute 5 percent 
of the Veteran's total body or total exposed area.  As such, the 
Board finds that the criteria for a higher evaluation, for the 
Veteran's service connected psoriasis, have not been met.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an increased 
rating for the Veteran's service connected psoriasis must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).

As noted above, the Veteran's migraine headaches are currently 
rated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under that code, a 10 percent disability 
rating is warranted where there are characteristic prostrating 
attacks averaging one in two months over the last several months.  
A 30 percent disability rating for migraines is warranted where 
there are characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  Very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability warrants a 50 percent 
evaluation. 

The rating criteria do not define "prostrating;" nor has the 
Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which 
the Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness." A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

As noted above, in order to warrant an increased rating, the 
Veteran would have to be found to have characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Reviewing the relevant evidence of record, a 
November 2003 report of VA examination indicated that the Veteran 
reported that she was having migraines once a week and that these 
required her to miss work for a couple of days.  If she takes 
medication, they can be relieved in 6 hours, otherwise it takes 
up to 4 days.  She described the migraines as on the right side 
behind the eye, and feeling like an ice pick going through her 
eye, radiating to the area behind her ears and her posterior 
occipital region.  She experiences photophobia and odors can 
create nausea.  She reported that she was able to work but was 
unable to deal with the medication effect and is not effective in 
her job.  She was noted upon examination to be alert, and 
displaying a moderate amount of anxiety.  She was diagnosed with 
migraine headaches.

A July 2009 report of VA examination noted that the Veteran 
reported nonincapacitating migraines approximately nine days a 
month lasting up to three hours at a time.  Then she has 
incapacitating migraines that are six to nine times a month and 
99% of the cephalgia is right sided with tenderness in the 
eyeball, photo and phonophobia, nausea, and vomiting.  Also, she 
reported sharp occipital pain or occipital neuralgia for which 
she received injections at least twice a month.  She reported 
that at present, she had a severe migraine lasting two to three 
days and had taken medication for it, and was able to function, 
but appeared uncomfortable.  The Veteran was diagnosed with 
service connected migraine cephalgia.  The examiner indicated 
that the Veteran had migraine cephalgia that was service 
connected, and nonservice connected occipital neuralgia.  The 
Veteran's multiple headaches were predominantly migraines, other 
than the occipital neuralgia, and the examiner found that all 
were likely aggravated beyond their normal progression due to 
polypharmacy, however, the examiner felt that he could not state 
to what degree they were aggravated without resorting to 
speculation.

Taking into account all relevant evidence, the Board finds that a 
30 percent rating, but no higher, would be warranted, for the 
Veteran's service connected migraines.  In this regard, the 
evidence does show that the Veteran has a frequency of at least 
one severe headache a month, if not more.  However, the Board 
does not find that the criteria for a 50 percent evaluation have 
been met.  As noted above, in order to warrant such an 
evaluation, the Veteran would have to be found to have very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  The Board does not dispute 
the fact that the Veteran's migraines are significant, or have 
significant impact on her economic adaptability, however, in her 
November 2003 report of VA examination, she was noted to still be 
working, and in her July 2009 VA examination report, although she 
was experiencing a migraine at the time, and was obviously in 
some discomfort, she was still able to function and attend the 
examination; the Board finds this evidence shows a significant, 
but not severe, impact on the Veteran's economic inadaptability.  
Further, she stated that although her headaches lasted multiple 
days without medication, that medication could often cure them in 
6 hours.  The Board therefore finds that it does not appear that 
the majority of her migraine headaches are not completely 
prostrating or would not be considered prolonged.  As such, the 
Board finds that the criteria for 30 percent, but no higher, have 
been met, for the Veteran's service connected migraine headaches.


ORDER

Entitlement to service connection for psoriatic arthritis is 
denied.

Entitlement to service connection for chronic bronchitis is 
denied.

Entitlement to service connection for a major depressive disorder 
is denied.

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome is denied.

Entitlement to an increased initial rating for psoriasis of the 
hands and scalp, currently evaluated as noncompensably disabling, 
is denied.

Entitlement to an increased initial rating of 30 percent, but no 
higher, for migraine headaches, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


